Citation Nr: 0032821	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  93-09 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability, to include whether new and material evidence 
has been submitted to reopen the veteran's claim.

2.  Entitlement to permanency of a 100 percent rating for 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from June 1992 and December 1998 rating decisions 
of the Jackson, Mississippi Department of Veterans Affairs 
(VA) Regional Office (RO).  In June 1992, the RO determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim for hearing loss.  The veteran, 
his spouse, and his representative appeared before a Member 
of the Board at a hearing in August 1993 at the RO.  Since 
that hearing, the Member of the Board who conducted the 
hearing resigned from the Board.  The veteran was informed of 
this action and provided the opportunity to present testimony 
before a different Member of the Board; however, the veteran 
declined and requested that decision be made based on the 
previous testimony.  

The Board, in decisions dated in May 1994, July 1997, and 
November 1998, remanded the issue pertaining to the veteran's 
claim for bilateral hearing loss to the RO for additional 
development.

The Board, in a November 1998 decision, granted a total 
schedular evaluation for PTSD and remanded the issue of 
service connection for bilateral hearing loss to the RO for 
additional development and de novo review.  In a December 
1998 rating decision, the RO implemented the Board's decision 
with respect to PTSD, assigning a 100 percent schedular 
rating from May 1993, but determined that this disability was 
not permanent in nature.  The veteran appealed.  In a 
November 1999 REMAND, the Board requested additional 
development with respect to both issues.  The case has now 
been returned to the Board. 


FINDINGS OF FACT

1.  Service connection for hearing loss was denied by the RO 
in a March 1973 rating decision.  The veteran did not appeal 
that decision.

2.  The RO, in a December 1990 rating decision, determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for hearing 
loss disability.  The veteran did not appeal that decision.

3.  The additional documentation submitted with regard to the 
veteran's petition to reopen his claim of entitlement to 
service connection for bilateral hearing loss disability is 
new, relevant, and directly relates to the issue at hand.

4.  There is no nexus between the veteran's bilateral hearing 
loss disability and his active service.


CONCLUSIONS OF LAW

1.  The additional documentation received since the December 
1990 rating decision constitutes new and material evidence to 
reopen the veteran's claim for service connection for 
bilateral hearing loss disability.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); Veterans Claims Assistance Act of 2000 (Nov. 9, 
2000; 114 Stat. 2096), Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. § 3.156(a) 
(2000).

2.  A bilateral hearing loss disability was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§§ 5102-7); 38 C.F.R. §§ 3.102, 3.385 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) has held that the 
Board is under a legal duty in such a case to determine if 
there was new and material evidence to reopen the claim, 
regardless of the RO's action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996). 

At the veteran's service entrance examination in July 1967, 
pure tone thresholds converted to ISO units, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
20
20
LEFT
15
15
25
35
25

There were no complaints or findings of hearing loss during 
service.  An audiogram at his July 1969 separation 
examination, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
X
10
10
LEFT
10
10
X
10
10

VA medical records showing treatment of a back disability in 
1972 do not show any complaints, findings, or diagnoses of 
hearing loss disability.  

In a February 1973 letter, the veteran's private physician, 
ELW, M.D., stated that the veteran had marked hearing loss in 
the left ear to the spoken voice.  

A March 1984 VA medical record revealed that the veteran was 
seen complaining of decreased hearing loss in the left ear 
and that it was occluded with cerumen.  Private medical and 
hospital records for treatment of another disability indicate 
that on examination, hearing was normal.  In a December 1990 
rating decision, the RO, determined that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  

In January 1992, the veteran has requested that his claim for 
service connection for hearing loss disability be reopened.  
An October 1991 VA medical record reflected that the veteran 
was seen complaining of decreased hearing for 20 years and 
that he served around guns in Vietnam.  Evaluation revealed 
cerumen in both ears.  The diagnoses included hearing loss.

At an April 1993 audiogram, air conduction thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
X
80
LEFT
70
55
70
X
105

Speech discrimination scores were 92 percent in the right ear 
and 16 percent in the left ear.  The impression included 
severe sensorineural hearing loss in the left ear and 
moderate to severe high frequency sensorineural hearing loss 
in the right ear.

In statements and testimony at his August 1993 hearing before 
a Member of the Board, the veteran testified that he got hit 
in the head in service, that he first noticed hearing loss in 
1973, and that he was not exposed to loud noises between his 
discharge from service and 1973. 

At an August 1997 VA audiogram, pure tone thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
60
70
85
LEFT
55
75
90
105

The Maryland CNC speech recognition scores were 94 percent in 
the right ear and 16 percent in the left ear.  The diagnoses 
included mild sloping to severe sensorineural hearing loss in 
the right ear and moderately severe to profound sensorineural 
hearing loss in the left ear with poor word recognition 
ability.  The examiner reviewed the veteran's history noting 
that the veteran's service medical records reveal normal 
hearing loss on discharge and finding of high frequency 
hearing loss in VA examinations in the 1990's.  The examiner 
noted that it was unlikely that the veteran's severe left ear 
hearing loss was the result of any conditions suffered by the 
veteran in the military.  Moreover, the examiner opined that 
the etiology of the veteran's right ear hearing loss was 
related to history of noise exposure in an automobile repair 
shop.   

At a January 2000 VA audiological evaluation, the veteran 
reported that he had experienced decreased hearing since he 
was exposed to a landmine explosion during service in 1968.  
An audiogram revealed pure tone thresholds, in decibels, as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
60
95
100
LEFT
65
80
95
105

The Maryland CNC speech recognition scores were 78 percent in 
the right ear and 0 percent in the left ear.  The diagnosis 
was bilateral sensorineural hearing loss with poorer hearing 
in the left ear.  The examiner opined that the fact that 
there was asymmetry and that the veteran noted hearing 
difficulty immediately upon the explosion, while it could not 
be said with certainty that the etiology was due to the 
landmine explosion in 1968, it seemed likely.

At a March 2000 examination to determine the discrepancies in 
VA otological examinations, the VA audiologist stated that 
the veteran's discharge examination in July 1969 show hearing 
no worse than 10 decibels and that unless this audiogram 
could be refuted, the loss shown in subsequent tests could 
not be related the veteran's report of hearing loss 
subsequent to landmine explosion in 1968.  Moreover, the 
audiologist stated that the configuration and change in word 
discrimination was not related to noise, and clearly 
indicated other etiologies.

II.  Analysis

The claim for service connection for hearing loss was last 
denied by final rating decision in December 1990.  Evidence 
of record at that time showed that the veteran served in 
combat.  The evidence also showed the existence of hearing 
loss disability, but not until several years after service.  
Evidence that has been added to the record since then 
includes medical opinion linking hearing loss disability to 
service.  This evidence is both new and material, and the 
claim is, thereby, reopened. 38 C.F.R. § 3.156 (2000).  De 
novo analysis and review of the record follows.

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2000).  

The Court has held that the provisions of 38 C.F.R. § 3.385 
do not have to be met during service.  Hensley v. Brown, 
5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5102-7).  The veteran has not reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran contends that his hearing loss resulted from 
service.  The veteran's DD214 showed that he served in the 
infantry.  His MOS was light weapons infantryman.  He 
received the Combat Infantryman's Badge and the Purple Heart 
Medal for wounds sustained during combat in March 1968.  

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  There is no evidence 
of record indicating that the veteran has specialized medical 
training so as to be competent to render a medical opinion.  
However, the veteran has stated that his hearing loss 
disability was due to injuries sustained during combat.  

The pertinent law provides that if the veteran was engaged in 
combat with the enemy while in active service, the Secretary 
shall accept lay or other evidence as sufficient proof of 
service connection if the lay or other evidence is consistent 
with the circumstances, conditions, or hardships of such 
service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, shall resolve every reasonable doubt in 
favor of the veteran.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  The reasons for granting or denying service 
connection in each case shall be recorded in full.  38 
U.S.C.A. § 1154(b) (West 1991 & Supp. 2000).

The circumstances of the veteran's service are such that the 
Board finds, as a matter of fact, that he was exposed to 
acoustic trauma in combat.  The Board also finds that he 
suffers from bilateral hearing loss disability as defined at 
38 C.F.R. § 3.385. However, the Board does not find that 
there is a sufficient nexus between that exposure to 
excessive noise in combat and the development of hearing loss 
disability. 

The Board finds that August 1997 and March 2000 VA 
audiological evaluations to be more persuasive than that of 
January 2000.  The report of the examination in January 2000 
does not reflect that the veteran's service medical records 
were reviewed.  In addition, it does not appear that the 
examiner was aware of the veteran's post- service exposure to 
excessive noise, to include while he was owner/operator of a 
body shop from 1985, or while he did autobody work, as he 
reported in 1984.  Finally, the examiner appeared to rely on 
history provided by the veteran of decreased hearing since 
1968 and hearing loss "immediately upon the explosion" in 
service.  This history, however,  lacks credibility because 
it is contradicted by his testimony in August 1993 that he 
first noticed hearing problems in 1972 or 1973 (hearing 
transcript page 6).  In short, the opinion provided in 
January 2000 was based on less than thorough consideration of 
the relevant evidence and relied upon inaccurate history.

On the other hand, the opinion provided on August 1997 
audiological evaluation was based on awareness of the 
veteran's post- service exposure to noise as well as on 
review of the claims file, to include his service medical 
records, as was the report of March 2000 audiological 
evaluation.  For these reasons, the more probative clinical 
evidence does not provide a nexus between exposure to 
excessive noise in service and the onset of hearing loss 
disability.  Moreover, there is no contemporaneous evidence 
that the veteran had hearing loss until 1973, about four 
years after he was separated from the service.  The first 
record of a hearing loss complaint was a February 1973 
private medical record noting left hearing loss of spoken 
voice.  The private physician did not relate such finding to 
the veteran's service.  

Hearing loss disability is not shown by the evidence to have 
been incurred in service.  The evidence is not in relative 
equipoise, and the benefit of the doubt rule is, therefore, 
not for application.



ORDER

Service connection for a bilateral hearing loss disability is 
denied.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist, This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board observes, as pointed out by the veteran's 
representative, that the prognosis of his PTSD was not 
addressed at the February 2000 VA examination.  Moreover, the 
veteran, in a May 2000 statement, reported that he concluded 
a 24-day outpatient PTSD program in March 2000.  VA's duty to 
assist a claimant includes obtaining an examination and 
opinion in order to determine the nature and extent of the 
veteran's disability.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5102-7).

Additionally, the Board observes that the veteran raised the 
issue of evaluation of status post surgery of the lumbar 
spine with degenerative disc disease, currently evaluated as 
40 percent disabling.  The RO, in an October 1997 rating 
decision, implemented a Board decision granting service 
connection for status post surgery of the lumbar spine with 
degenerative disc disease and assigned a 40 percent 
evaluation.  In a January 1998 statement, the veteran 
disagreed with this evaluation, which the Board accepts as a 
notice of disagreement.  It does not appear from the record 
that the RO has issued a statement of the case following 
receipt of the notice of disagreement on this issue.  The 
Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain copies of the 
veteran's recent VA psychological records 
from February 2000 to the present.

2.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
purpose of the examination is to 
determine whether the veteran is totally 
and permanently disabled as a result of 
PTSD.  The claims file should be made 
available to the examiner.  Following 
examination and review of the file, the 
examiner should answer the following 
question: Is it at least as likely as not 
that veteran will remain totally and 
permanently disabled as a result of PTSD?

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (2000), when the 
claimant without good cause fails to 
report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences 
of the failure to undergo the scheduled 
examination.  This remand serves as 
notification of the regulation.  If the 
appellant does not report, it should be 
determined whether the letter was sent 
to the correct address, and it should be 
determined whether the letter was 
returned as undeliverable.

4.  The RO should issue a statement of 
the case as to the veteran's claim 
concerning entitlement to a higher 
evaluation for his service-connected back 
disability, undertaking such development 
as is necessary in order to adjudicate 
the issue and address the specific 
contentions.  The veteran is notified 
that to complete the appellate process he 
must submit a substantive appeal as to 
that issue, to perfect the appeals 
process.
  
After the requested development has been accomplished to the 
extent possible, and to the extent the benefits sought are 
not granted, the case should be returned to the Board in 
accordance with applicable procedures.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 


